Citation Nr: 0105261	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-22 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability evaluation for a right 
inguinal hernia, currently evaluated as zero percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran served on active duty from 
September 1946 to December 1947. 

Additionally, the Board notes the claims file contains a 
November 2000 VA form 21-527 (Income-Net Worth and Employment 
Statement), which the Board construes as including a claim of 
entitlement to a permanent and total disability rating for 
pension purposes (nonservice-connected pension).  
Additionally, the claims file includes correspondence 
forwarded to the Board from the office of the Honorable Marcy 
Kaptur, U.S. Representative, received in November 2000, which 
includes various statements from the veteran and M.G., which 
appear to indicate the veteran is seeking entitlement to 
service connection for various disorders including, but not 
limited to, vision problems, hearing problems, residuals of a 
contusion to the head, diabetes, spinal stenosis, obsessive 
compulsive behavior, depression and right knee problems.  
However, as the only issue currently before the Board is that 
set forth on the title page of this decision, these matters 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's disability is not characterized by a 
postoperative right inguinal hernia which is recurrent, 
readily reducible and well supported by truss or belt.  His 
disability is also not characterized by superficial, poorly 
nourished scars with repeated ulcerations; superficial, 
tender and painful scars on objective demonstration; or scars 
productive of limitation of function of the affected area. 


CONCLUSION OF LAW

The criteria for an assignment of a compensable rating for 
the service connected right inguinal hernia have not been 
satisfied. 38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.321, 4.1-4.14, 4.114, 4.118, Diagnostic 
Codes 7338, 7803, 7804, 7805 (2000); Butts v. Brown, 5 Vet. 
App. 532 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran has had the benefit of a VA examination 
in 1999, and has been given the opportunity to have a 
personal hearing, but declined it.  The Board is not aware of 
any additional relevant evidence that has not been obtained 
and associated with the claims file.  Under these 
circumstances, the Board finds that no further duty to assist 
the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 
C.F.R. § 4.1 (2000).  Where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2000).  When the evidence is 
in relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

In this case, in a March 1950 rating decision, the veteran 
was awarded service connection and a zero percent disability 
evaluation for postoperative right inguinal hernia effective 
February 1950.  Subsequently, an October 1989 rating decision 
notes the veteran underwent a right inguinal herniorrhaphy in 
1989, and thus, his award was increased to a 10 percent 
disability evaluation effective May 22, 1989, and to a 100 
percent disability evaluation effective August 4, 1989; and 
decreased back to a zero percent evaluation effective October 
1, 1989.  At present, the veteran is seeking a disability 
evaluation in excess of zero percent for his right inguinal 
hernia.  In this respect, a July 1999 VA form 21-4138 
(Statement in Support of Claim), an August 1999 VA form 119 
(Report of Contact), and an August 1999 VA form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs) indicate that all of the 
veteran's treatment for his hernia was performed at the Ann 
Arbor and Toledo VA Medical Centers, including inguinal 
hernia repairs in 1947 and about 1988/1989, and treatment 
during 1992.

With respect to the applicable law, Diagnostic Code 7338 
provides that a noncompensable evaluation will be assigned 
where the hernia is small, reducible, or without true hernia 
protrusion, or not operated but remedial.  A 10 percent 
evaluation will be assigned where it is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent evaluation will be assigned where it is 
small, postoperative recurrent or unoperated irremediable, 
not well supported by truss, or not readily reducible.  And, 
60 percent evaluation will be assigned where it is large, 
postoperative, recurrent, not well supported under ordinary 
conditions and not readily reducible when considered 
inoperable.  The note to Diagnostic Code 7338 provides that 
10 percent will be added for bilateral involvement, provided 
the second hernia is compensable.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2000).

In addition, the Board will evaluate the veteran's disability 
under Diagnostic Codes 7803, 7804, 7805.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999); Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).  In this respect, a 10 percent evaluation, which is 
the maximum allowed, is warranted for scars (other than burn 
scars or disfiguring scars of the head, face or neck), if 
superficial, poorly nourished with repeated ulceration; or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2000).  
And, an increased evaluation in excess of 10 percent may be 
assigned in proportion with the limitation of function of the 
part affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2000).

With respect to the medical evidence, the record includes 
medical records from the Toledo VA Medical Center (VAMC) 
dated from January 1988 to August 1989.  These records 
include medical notations dated March 1989 which indicate the 
veteran was examined for possible recurrence of inguinal 
hernia, and presented evidence of a well healed scar 
secondary to a prior hernia repair.  August 4, 1989 notations 
reveal the veteran underwent right inguinal hernia repair 
that day, and August 22, 1989 notations show that no hernia 
was present at that time.  In addition, medical records from 
an unidentified VAMC dated from August 1989 to June 1998 
include notations dated August 1989 describing in detail the 
treatment/surgical repair the veteran underwent for a 
recurrent inguinal hernia.

Lastly, an August 1999 VA examination report reveals the 
veteran had a history of right inguinal herniorrhaphy in 1947 
and recurrence of this condition 8 years prior, and that he 
underwent surgery for this disability at the Ann Arbor VAMC.  
At the time of the examination, the veteran reported his 
right inguinal area was always sore.  However, upon 
examination, the veteran only presented evidence of a 6 inch 
scar on the right inguinal area, which was superficial and 
nontender.  No recurrence of hernia or objective evidence of 
soreness was identified in the right inguinal area.  The 
veteran was diagnosed with benign superficial scar, status 
post herniorrhaphy, of the right inguinal area.

After a review of the evidence, the Board finds that the 
veteran's current right hernia disability is characterized 
only by a 6 inch scar on the right inguinal area, which is 
superficial and nontender.  The evidence does not show 
recurrence of the hernia or soreness in the right inguinal 
area.  In this respect, the Board acknowledges that the 
veteran reported during the August 1999 VA examination that 
his right inguinal area was always sore.  However, the Board 
also notes that the evidence simply does not contain 
objective medical evidence of pain in the right inguinal area 
or the scar therein.

In sum, the veteran's disability is not characterized by a 
postoperative right inguinal hernia which is recurrent, 
readily reducible and well supported by truss or belt.  As 
well, his disability is not characterized by superficial, 
poorly nourished scars with repeated ulcerations; 
superficial, tender and painful scars on objective 
demonstration; or scars productive of limitation of function 
of the affected area.  As such, the criteria for a disability 
evaluation, in excess of zero percent, for the veteran's 
right inguinal hernia have not been met under Diagnostic 
Codes 7338, 7803, 7804, 7805.  See 38 C.F.R. §§  4.114, 
4.118, Diagnostic Codes 7338, 7803, 7804, 7805 (2000); Butts 
v. Brown, 5 Vet. App. 532 (1993).

Lastly, the Board notes that the Code of Federal Regulations, 
at 38 C.F.R. § 3.321(b) (1999), provides that, in 
"exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (2000).

The Board finds that the veteran's right inguinal hernia 
disability does not constitute an "exceptional case" as to 
allow for the assignment of an extraschedular rating.  The 
record does not show that the veteran's disability subjects 
him to frequent periods of hospitalization.  And, although it 
has been argued that the veteran's disability is productive 
of pain in the right inguinal area on a regular basis, the 
evidence simply does not show that such disability interferes 
with the veteran's employment to an extent greater than that 
which is contemplated by the assigned ratings, as discussed 
above.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance. 


ORDER

A disability evaluation in excess of zero percent for a right 
inguinal hernia is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

